* Headnotes 1. Evidence, 22 C.J., Sections 9, 94; 2. Carriers, 10 C.J., Section 1380; Railroads, 33 Cyc., pp. 965, 966 (Anno); 3. Railroads, 33 Cyc., p. 1010; 4. Negligence, 29 Cyc., pp. 436, 564; 5. Negligence, 29 Cyc., pp. 525, 526; 6. Negligence, 29 Cyc., pp. 508, 525; 7. Negligence, 29 Cyc., p. 521; 8. Railroads, 33 Cyc., p. 971 (Anno); 9. Negligence, 29 Cyc., p. 526; 10. Negligence, 29 Cyc., p. 526; 11. Negligence, 29 Cyc., p. 560; 12. Railroads, 33 Cyc., p. 991; 13. Negligence, 29 Cyc., p. 525.
W.S. Page's automobile was struck by the train of the Tennessee Central Railway Company on the Gay *Page 89 
street crossing over the railroad track within the corporate limits of Lebanon, and within a mile of the depot. Action for damages resulted in a verdict for Page upon issues submitted under the second count of the declaration, based on the railway's failure to observe subsection 3, section 1574, of Shannon's Code.
The company insisted in the trial court and in the court of appeals that its employees on the locomotive observed the statute, and further insisted that assuming the nonobservance of the statute, Page could not recover because he violated chapter 36, Acts of 1917. The court of appeals affirmed the trial court, and the cause comes for review upon certiorari.
We concur in the conclusion of the court of appeals that the testimony of witnesses that they did not hear the whistle or bell as the train approached the station is not negative evidence. After stating that they were in position to hear and observe, and that they could have heard the whistle and bell had either been sounded, the witnesses testify that they heard neither whistle nor bell. They gave the reason which lies at the basis of their direct negative assertion of fact, that is, that they did not perceive the sound of the whistle or bell, that they would have done so had they sounded as the train approached the station. Their evidence was competent and probative of the fact that subsection 3, section 1574, Shannon's Code, was not observed.Railroad v. Ray, 134 S.W. 858, 124 Tenn. 16, Ann. Cas., 1912D, 910; Railroad v. Abbott, 5 Tenn. Civ. App., 22, and cases cited.
Referring to the other insistence of the company, Page testifies: *Page 90 
"I slowed down pretty tolerably slow, did not stop just exactly still, and I couldn't see anything, and I listened just as carefully as I could and thought the track was clear."
It is urged that the admission of Page that he violated chapter 36, Acts of 1917, by failing to bring his car to a full stop before driving on the tracks, bars his right to recover, notwithstanding the company failed, upon approaching the town, to observe the statutory precautions required by subsection 3, section 1574, of Shannon's Code. Both statutes impose a positive duty upon the respective parties. Both were intended to protect life and property. That relating to the railroad looks to the safety of persons and animals on the track, and the security of passengers on the train. Railroad v. Gardner, 1 Lea, 691. Chapter 36, Acts of 1917, was intended to prevent collision of railroad trains and automobiles at grade crossings, and to protect those riding on railroad trains and in automobiles.Carter v. Redmond, 218 S.W. 217, 142 Tenn. 263.
Before the act of 1917, the common law imposed an absolute duty upon persons crossing railroad tracks to first look and listen and take care for their safety, and failure to observe the duty was negligence as a matter of law. Railroad v. Satterwhite,
79 S.W. 106, 112 Tenn. 185; Railway v. Whitlock,
188 S.W. 1151, 136 Tenn. 266; Railroad v. Parks, 189 S.W. 695,136 Tenn. 367; Hurt v. Railroad, 205 S.W. 437, 140 Tenn. 623. But failure to observe that positive duty would not defeat a recovery for injuries caused by failure of the railroad to observe the precautions imposed upon it by statute. *Page 91 Railroad v. Dies, 41 S.W. 860, 98 Tenn. 663; Patton v.Railroad, 15 S.W. 919, 89 Tenn. 370, 12 L.R.A., 184.
Generally speaking, the violation of a rule of the common law, a statute, a municipal ordinance, or any failure to perform a duty imposed for the public safety, is actionable negligence, and whoever suffers in consequence of the violation or nonperformance of the law may maintain an action against the offender for the injuries sustained. Adams v. Inn Co., 101 S.W. 428,117 Tenn. 470.
By parity of reasoning, the breach of any similar duty imposed by law may be pleaded as a bar to a suit founded on defendant's negligence, if plaintiff's breach of the statute or common-law duty was the proximate cause of his injury. At most, the breach of the penal statute would constitute negligence in some degree as would the breach of the common-law duty to stop, look, and listen, before crossing a railroad track, and except in cases arising under the statutes making it obligatory that railroads observe the precautions set forth in section 1574, Shannon's Code, such negligence, if the proximate cause of plaintiff's injury, would bar recovery.
The violation of a penal statute intended for the public safety is deemed negligence per se, and generally speaking, if such violation caused the injury on which the action is grounded, the plaintiff would be denied a recovery. Kramer v. Chicago  M.Electric Railway, 177 N.W. 874, 171 Wis. 627; Thompson on Neg. (2d Ed.), sections 10, 204, 420; Wharton, Neg. (2d Ed.), 85. But the naked violation of such statute by the plaintiff in negligence cases, though controlled by principles of the common law, would not in every case defeat recovery. The causal connection between the violation of the penal *Page 92 
statute and the accident, and generally the conduct of both parties, is looked to, to determine liability, and if the negligence of plaintiff is imputed solely from the violation of a statute, and he in fact exercised his intelligence and senses, and acted as a reasonably prudent man to avoid injury, such violation of the statute without more would not bar recovery for an injury flowing from the wrongful act of the defendant. Note VI, L.R.A. 1915E, 517.
In Illinois, where it seems that contributory negligence will bar recovery in actions against a railroad founded on statutes which impose the observance of precautions, it was held that the fact that the plaintiff was disregarding a statute regulating motor vehicles would not save the railroad from liability if the failure of the automobile driver to observe the statute regulating his conduct in no wise contributed to the injury.Latham v. Railroad Co., 179 Ill. App. 329; Rich v.Wilson, 205 Ill. App. 38. See, also, Georgia Railroad Co. v.Robertson, 116 S.E. 891, 29 Ga. App. 720.
In Hines v. Partridge, 231 S.W. 16, 144 Tenn. 236, the same rule was applied in an action against the railroad founded upon common-law negligence. And so in this State, if contributory negligence of the plaintiff was a complete defense in actions founded on nonobservance of Shannon's Code, section 1574, failure of the automobile driver to stop before crossing the track would not bar a recovery, unless the failure to do so was the proximate cause of the accident.
There is evidence that Page exercised his faculties and judgment before proceeding over the track, and seeing no train, hearing no whistle or bell, he concluded *Page 93 
that the track was clear and no train was approaching as he crossed.
Chapter 36, Acts of 1917, denouncing as a misdemeanor the act of one driving an automobile over a railroad crossing without first stopping a space of time at a distance of between ten and fifty feet of the outer rail, is not amendatory of the statute which imposed the duty on railroads to observe the precautions. Nothing in the act indicates a legislative purpose to relax the rule so long existent in this State requiring railroads to observe the statutes carried into section 1574 of Shannon's Code.
Speaking of these statutes, this court in Graves v.Railroad, 148 S.W. 243, 126 Tenn. 162, said: "From the very enactment . . . this court has said that the statute should be literally construed and its every provision given effect."
In Railroad v. Foster, 13 S.W. 695, 88 Tenn. 676, it was contended for the railroad that gross negligence, the direct cause of the injury, should operate in bar of the action notwithstanding the failure of the railroad to observe the statutory precautions. The court said:
"Section 1166 of the Code (T.  S.) prescribes certain precautions to be observed by railroads for the prevention of accidents. The next two sections declare, in the plainest terms, the legal consequences of observance and nonobservance. By section 1167 it is declared that in every case of nonobservance the railroad shall be liable for the damage done; and by section 1168 it is declared that in every case of observance it shall not be liable at all. By the positive language of the statute liability flows from nonobservance, and nonliability follows observance. Neither liability nor nonliability is made to depend on *Page 94 
the cautious or incautious conduct of the person injured; both are to be determined by the conduct of the railroad's employees. The injured person may be ever so negligent in the one case and yet recover something, while in the other case he may be entirely without negligence and yet recover nothing.
"At the common law contributory negligence may bar the action, but under the statute it is to be considered only in mitigation of damages. This distinction is forcibly illustrated and pointedly enforced in the ninth Lea case just cited [RailroadCo. v. Smith, 9 Lea, 470]. There the plaintiff's intestate walked some distance on the track in the direction of the coming train and in full view of it, though several times warned of her danger by others near by. Indeed, `her conduct was so unaccountable as to induce the belief upon the part of some that her death was intentional.'"
Ordinarily contributory negligence, the proximate cause of an injury, altogether defeats a recovery, but in actions against railroads for failure to observe the precautions required by Shannon's Code, section 1574, the plaintiff's negligence, though the direct and proximate cause of the injury, will not defeat recovery. Hill v. Railroad, 9 Heisk., 826; Railroad v.Smith, 11 Heisk., 457; Railroad v. Walker, 11 Heisk., 383;Railroad v. Gardner, 1 Lea, 691; Railroad v. Smith, 9 Lea, 470; Railroad v. Foster, 13 S.W. 694, 14 S.W. 428,88 Tenn. 671; Patton v. Railroad, 15 S.W. 919, 89 Tenn. 370, 12 L.R.A., 184; Artenberry v. Railroad, 52 S.W. 878,103 Tenn. 266; Railroad v. Binkley, 153 S.W. 59, 127 Tenn. 77;Chattanooga Station Co. v. Harper, 199 S.W. 394, 138 Tenn. 562. *Page 95 
However, in actions founded upon nonobservance of the statute, the plaintiff's negligence must always be considered in mitigation of damages. Railroad v. Fain, 12 Lea, 35; Patton
v. Railroad, 15 S.W. 919, 89 Tenn. 370, 12 L.R.A., 184;Railway v. Nowlin, 1 Lea, 523; Railroad v. Pugh,
37 S.W. 555, 97 Tenn. 624.
We recognize the justice of the common-law rule requiring persons who go upon railroad tracks to exercise their sense of hearing and sight in order to avoid an injury, and which forbids their recovery where their failure to do so is the proximate cause of their injury. But when a collision resulting in injury follows the railroad's nonobservance of the statute as construed and upheld by the great number of cases in this State, it must be said that the negligence of the injured party, although proximately contributing to his injury, cannot altogether defeat recovery in an action founded on the statute. Railroad v.Walker, 11 Heisk., 383.
Driving an automobile upon a railroad track contrary to the provisions of chapter 36, Acts of 1917, is gross negligence, and if the violation of the statute which forbids such conduct is the proximate cause of a collision, this conduct should always be charged to the plaintiff in mitigation of damages, and in extreme cases might reduce the recovery to nominal damages; but the violation of the act of 1917 cannot be set up as altogether excusing the railroad of the imperative duty imposed upon it to observe statutes intended to protect life and property.
Plaintiff in error relies on Railroad v. Simpson,
261 S.W. 677, 149 Tenn. 458, where the court held that the statutory precautions imposed on railroads could not inure to the benefit of an automobile driver who willfully *Page 96 
ran into the side of a train while standing on or passing over the crossing. We are content with the soundness of that conclusion. The statutes regulating the movements of trains were intended as much for those on the trains as those on the tracks, and the strict application of the statute rests in great part upon the protection afforded persons on the train.
These statutes do not inure to the benefit of one who recklessly drives an automobile into the side of a train on the crossing.
We find no error in the judgment of the court of appeals.
Affirmed. *Page 97